DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US Publication No. 2014/0048906) in view of Liff et al. (US Publication No. 2021/0202347).
Regarding claim 1, Shim discloses an integrated circuit (IC) package, comprising:
a substrate (182) disposed in a horizontal plane, the substrate comprising:
a first dielectric material having a first thermal conductivity
a second dielectric material (186) comprising:
one or more first metal contacts (184) disposed adjacent to the first dielectric material (182), the one or more first metal contacts each having a first height in a height direction orthogonal to the horizontal plane (Figure 5E)
one or more second metal contacts (188) disposed adjacent to the second dielectric material (186), the one or more second metal contacts each having a second height in the height direction, the second height less than the first height (Figure 5E)
Shim is silent regarding the second dielectric to have a thermal conductivity lower than the first dielectric.  However, Liff discloses a first dielectric material (106) which is closer to the die region (101) having a higher thermal conductivity (paragraphs 43 and 49) than that of a second dielectric (108).  It would have been obvious to one of ordinary skill in the art at a time before the effective fling date of the invention to have modified the first dielectric of Shim to be of a higher thermal conductivity than the second dielectric layer, as taught by Liff, since it can help spread and dissipate heat from higher concentration to lower concentration, thereby improving speed and reliability (paragraph 59).
Regarding claim 2, Shim discloses an interconnect layer (542) comprising one or more substrate interconnects; at least one of the one or more first metal contacts (184) electrically coupled to at least one first substrate interconnect (132) among the one or more substrate interconnects; and at least one of the one or more second metal contacts (192) electrically coupled to at least one second substrate interconnect among the one or more substrate interconnects.
Regarding claim 3, Shim discloses  a core die region (124), comprising: the first dielectric material (182) having the first thermal conductivity; and the one or more first metal contacts (132) in the routing layer comprising one or more substrate core metal contacts in the routing layer and disposed adjacent to the first dielectric material, the one or more substrate core metal contacts each having the first height in the height direction; and a peripheral die region (162) disposed outside and adjacent to the core die region (124), the peripheral die region comprising: the second dielectric material having the second thermal conductivity lower than the first thermal conductivity (Liff paragraphs 43 and 49); and the one or more second metal contacts (188) comprising one or more substrate peripheral metal contacts in the routing layer and disposed adjacent to the second dielectric material (186), the one or more substrate peripheral 
Regarding claim 4, Shim discloses  a second routing layer (180) disposed adjacent to the routing layer; a second core die region (550) disposed in alignment with the core die region in the height direction, the second core die region comprising: a third dielectric material (566) having a third thermal conductivity; and one or more second substrate core metal contacts (556) in the second routing layer and disposed adjacent to the third dielectric material (566), the one or more second substrate core metal contacts each having a third height in the height direction; and a second peripheral die region (564) disposed in alignment with the peripheral die region in the height direction, the second peripheral die region comprising: a fourth dielectric material (560) having a fourth thermal conductivity; and one or more second substrate peripheral metal contacts (188) in the second routing layer and disposed adjacent to the fourth dielectric material, the one or more second substrate peripheral metal contacts each having a fourth height in the height direction (Figure 11B).
Regarding claim 5, Shim discloses  an IC die (124), comprising: the core die region (Figure 11), comprising: one or more core circuits (184); and one or more core die interconnects (132) electrically coupled to the one or more core circuits and at least one of the one or more substrate core metal contacts; and the peripheral die region (162) disposed outside and adjacent to the core die region, the peripheral die region comprising: one or more peripheral circuits (154); and one or more peripheral die interconnects electrically coupled to the one or more peripheral circuits and at least one of the one or more substrate peripheral metal contacts (Figure 11A).
Regarding claim 6, Shim/Liff discloses the limitations as discussed in the rejection of claim 1 above.  Shim/Liff does not disclose the first height is between 15 and 30 micrometers (um), and the second height is between 5 and 10 um.  However, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the heights to be in this range to optimize 
Regarding claim 7, Shim/Liff discloses the limitations as discussed in the rejection of claim 1 above.  Shim/Liff does not disclose a ratio of the first height to the second height is at least 1.5.  However, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the height ratio to be in this range to optimize heat dissipation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 8, Shim/Liff discloses the limitations as discussed in the rejection of claim 1 above.  Shim/Liff does not disclose the first thermal conductivity is at least 0.6 Watts per meter (m) Kelvin (K) (W/mK).  However, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the thermal conductivity to be in this range to optimize heat dissipation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 9, Shim/Liff discloses the limitations as discussed in the rejection of claim 1 one above.  Shim/Liff does not disclose the first thermal conductivity is at least 0.1 W/mK greater than the second thermal conductivity.  However, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the thermal conductivity to be in this range to optimize heat dissipation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 11, Shim/Liff discloses the limitations as discussed in the rejection of claim 1 above.  Shim/Liff does not disclose a ratio of the first thermal conductivity to the second thermal conductivity is at least 1.2.  However, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the thermal conductivity ratio to be in this range to optimize heat dissipation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 12, Shim discloses a third dielectric material (566) having a third thermal conductivity; a fourth dielectric material (560) having a fourth thermal conductivity; and a second routing layer comprising: one or more third metal contacts (556) disposed adjacent to the third dielectric material, the one or more third metal contacts each having a third height in the height direction; and one or more fourth metal contacts (564) disposed adjacent to the fourth dielectric material, the one or more fourth metal contacts each having a fourth height in the height direction (Figure 11).
Regarding claim 13, Liff discloses the third height and the fourth height are the same height (Figure 1).
Regarding claim 14, Shim discloses the third height and the fourth height are different heights (Figure 11).

Regarding claim 16, Liff discloses the third dielectric material and the fourth dielectric material are the same dielectric material and wherein the third thermal conductivity is equal to the fourth thermal conductivity (paragraphs 43 and 49).
Regarding claim 17, Liff discloses the third thermal conductivity is greater than the fourth thermal conductivity (paragraphs 43 and 49).
Regarding claim 18, Shim discloses the dielectric layer further comprises: one or more first vertical interconnects each in contact with a first metal contact among the one or more first metal contacts; and one or more second vertical interconnects each in contact with a second metal contact among the one or more second metal contacts (Figure 11).
Regarding claim 19, Shim discloses the substrate comprises a top surface and a bottom surface; the one or more substrate interconnects (132) in the interconnect layer comprises: one or more first substrate interconnects exposed through the top surface of the substrate; and one or more second substrate interconnects (132) exposed through the top surface of the substrate; the at least one of the one or more first metal contacts (184) is electrically coupled to at least one of the one or more first substrate interconnects; and the at least one of the one or more second metal contacts (186) is electrically coupled to at least one of the one or more second substrate interconnects (Figure 11).
Regarding claim 20, Shim discloses the substrate further comprises a bottom interconnect layer comprising: one or more third substrate interconnects, at least one of the one or more third substrate interconnects electrically coupled to at least one of the one or more first metal contacts (184); and one or more fourth substrate interconnects, at least one of the one or more fourth substrate interconnects electrically coupled to at least one of the one or more second metal contacts (188) (Figure 11).

Regarding claim 22, Shim discloses a set top box; an entertainment unit; a navigation device; a communications device; a fixed location data unit; a mobile location data unit; a global positioning system (GPS) device; a mobile phone; a cellular phone; a smart phone; a session initiation protocol (SIP) phone; a tablet; a phablet; a server; a computer; a portable computer; a mobile computing device; a wearable computing device; a desktop computer; a personal digital assistant (PDA); a monitor; a computer monitor; a television; a tuner; a radio; a satellite radio; a music player; a digital music player; a portable music player; a digital video player; a video player; a digital video disc (DVD) player; a portable digital video player; an automobile; a vehicle component; avionics systems; a drone; and a multicopter (paragraph 4).
Regarding claim 23, Shim discloses a method of fabricating a package substrate for an integrated circuit (IC) package, comprising forming a substrate disposed in a horizontal plane, comprising:
forming a dielectric layer (182), comprising: forming a first dielectric material having a first thermal conductivity
forming a second dielectric material (186)
forming a routing layer (180) comprising:
forming one or more first metal contacts (184) adjacent to the first dielectric material, the one or more first metal contacts each having a first height in a height direction orthogonal to the horizontal plane
forming one or more second metal contacts (188) adjacent to the second dielectric material, the one or more second metal contacts each having a second height in the height direction, the second height less than the first height

Regarding claim 24, Shim discloses forming the substrate further comprises forming an interconnect layer (542) comprising: forming one or more substrate interconnects (132) comprising one or more substrate core interconnects and one or more substrate peripheral interconnects (162); and further comprising: electrically coupling at least one of the one or more first metal contacts to at least one first substrate interconnect among the one or more substrate interconnects; and electrically coupling at least one of the one or more second metal contacts to at least one second substrate interconnect among the one or more substrate interconnects (Figure 11).
Regarding claim 25, Shim discloses forming the first dielectric material further comprises forming the first dielectric material (182) in a core die region (124); forming the second dielectric material further comprises forming the second dielectric material (186) in a peripheral die region disposed outside and adjacent to the core die region; forming the one or more first metal contacts (184) comprises forming one or more substrate core metal contacts adjacent to the first dielectric material, the one or more substrate core metal contacts each having the first height in the height direction orthogonal to the horizontal plane; and forming the one or more second metal contacts (188) comprises forming one or more substrate peripheral metal contacts adjacent to the second dielectric material, the one or more substrate peripheral metal contacts each having the second height in the height direction, the second height less than the first height (Figure 11).

Regarding claim 27, Shim discloses forming the routing layer further comprises: forming a routing layer pattern in the routing layer comprising one or more first openings of the first height and one or more second openings of the second height; disposing a metal material in the one or more first openings to form the one or more first metal contacts of the first height; and disposing a metal material in the one or more second openings to form the one or more second metal contacts of the second height (Figure 6O).
Regarding claim 28, Shim discloses forming the routing layer further comprises: forming one or more first vertical interconnects each in contact with a first metal contact among the one or more first metal contacts; and forming one or more second vertical interconnects each in contact with a second metal contact among the one or more second metal contacts (Figure 11).
Regarding claim 29, Shim discloses forming an IC die, comprising: forming one or more circuits; forming one or more die interconnects electrically coupled to the one or more circuits and at least one of the one or more first metal contacts; and forming one or more die interconnects electrically coupled to the one or more circuits and at least one of the one or more second metal contacts (paragraph 9; Figure 11).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ge et al. (US Publication No. 2017/0229367) discloses dielectrics (210/207) with differing thermal .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      2/23/2022               Examiner, Art Unit 2897